—Levine, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 11, 1985, which assessed the employer the sum of $2,441.64 as contributions due for the audit period from January 1, 1980 through September 30, 1982.
The employer, a partnership operating several nursing home facilities, appeals from a decision of the Unemployment Insurance Appeal Board which determined that various individuals who had been engaged to perform certain part-time services for the nursing homes of the partnership were employees rather than independent contractors. As to the following positions in issue, the evidence was sufficient to sustain the Board’s determination: medical director, dietitian consultant, occupational therapy consultant, medical records consultant, social services consultant and in-service education coordinator. In each of the foregoing instances, the individual holding the position performed supervisory or administrative professional services at the physical premises of the particular nursing home facility. The duties of the position were specifically delineated in writing or orally. Each individual was required to provide a certain minimum service in terms of hours or visits to the facility per month, but could be required to perform additional services at the request of facility staff. Each was required to submit periodic reports as to the performance of his or her duties. Their contracts with the facility were terminable at will upon notice. The foregoing factors are sufficiently indicative of the kind of control over performance of services of a professional nature as to support an inference that an employer-employee relationship existed (see, Matter of Myron Goldstein, P. C. [Roberts], 61 NY2d 937; Matter of Concourse Ophthalmology Assoc. [Roberts], 60 NY2d 734).
We reach a different conclusion with respect to the individual retained by the partnership to draft a policy and procedure manual for one of the partnership’s new facilities and as to the paid members of the governing board of the facilities. Regarding the drafter of the manual, her services were not physically performed at the nursing homes, she was not provided with supplies, equipment or staff assistance, nor was she reimbursed for any expenses. She was neither instructed specifically as to the manner of the performance of her duties nor as to the content of the manual, other than that the policies and procedures should comply with Federal and State regulations. On these facts, it cannot be said that an employment relationship existed (see, Matter of 12 Cornelia St. [Ross], *88756 NY2d 895). Likewise, the members of the governing board, whose sole function was to meet one or more times a year as a policy-making body for the nursing homes, akin to a corporate board of directors, cannot be considered in any way as controlled by the partnership so as to have created an employment relationship (see, Matter of Baldwinsville Fed. Sav. & Loan Assn. [Miller], 263 App Div 915).
Decision modified, without costs, by reversing so much thereof as found the writer of the policies and procedures manual and members of the governing board to be employees; matter remitted to the Unemployment Insurance Appeal Board for reassessment of employer contributions consistent with this decision; and, as so modified, affirmed. Mahoney, P. J., Kane and Levine, JJ., concur.